Citation Nr: 0012135	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  93-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Propriety of the initial evaluation of 20 percent 
assigned for the service-connected residuals of a gunshot 
wound of the left knee.  


REPRESENTATION

Appellant represented by:	Herbert E. Zimmerman, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, a friend, and his representative.



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to January 
1960.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied the veteran's claim of entitlement 
to service connection for heart disease and established 
service connection for the residuals of a gunshot wound of 
the left knee.  A notice of disagreement (to include 
disagreement with the initial evaluation assigned for the 
service-connected residuals of a gunshot wound of the left 
knee) was received in July 1992.  A statement of the case was 
issued in August 1992.  A substantive appeal was received 
from the veteran in June 1993.  Hearings were held before 
members of the Board at the RO (Travel Board hearings) in 
July 1993 and October 1997.  In July 1995, November 1996, and 
February 1998, this matter was remanded to the RO for further 
development.  


FINDINGS OF FACT

1.  The veteran has submitted no competent evidence to tend 
to establish that he suffers from heart disease that had its 
onset during, or is otherwise related to, his active military 
service.

2.  The veteran's service-connected residuals of a gunshot 
wound of the left knee include: pain, increased with weather 
changes; tenderness on patella compression; a slight 
limitation of motion due to pain; and crepitus on motion.

3.  There is no evidence of muscle injury or residuals 
attributable thereto.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for heart disease is not well-grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation higher than 20 percent for 
the veteran's service-connected residuals of a gunshot wound 
of the left knee have not been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for heart disease.

Introduction and Factual Background

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  If cardiovascular disease, including 
hypertension, becomes manifest to a compensable degree within 
one year of active service it shall be considered to have 
been incurred in that period of active duty. 38 U.S.C.A. §§ 
1101, 1112, 1113,1137 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.309 (1999).  Further, it is pointed out under 38 C.F.R. 
§ 3.309 that hypertension is an early symptom long preceding 
the development of those cardiovascular diseases in their 
more obvious forms.  Therefore, disabling hypertension within 
the one year period will be given the same benefit of service 
connection as any of the chronic diseases listed.  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence); and iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded. King v. Brown, 5 
Vet. App. 19, 21 (1993).

A review of the veteran's service medical records does not 
reveal that he was treated for or diagnosed with heart 
disease while in service.  A January 1960 separation 
examination report indicates that the veteran's heart and 
chest X-ray study were normal at that time.  The service 
medical records do reflect that the veteran presented in 
October 1957 at Carswell Air Force Base (AFB) in Texas with 
complaints of chest pain after being hit in the chest several 
weeks prior; the veteran indicated at that time that he had 
coughed up blood.  These records also reflect that he 
presented in February 1959 at Westover AFB in Massachusetts 
with complaints of chest pain and was diagnosed with 
pleurisy.  

In a report of medical history completed in conjunction with 
his January 1960 separation examination, the veteran 
indicated that he had experienced pain in his chest and 
shortness of breath for the past two years, occurring twice 
monthly, and reference was made to treatment in 1959 at 
Westover AFB (which is where the February 1959 treatment for 
pleurisy was conducted).  Further, the veteran indicated that 
he had coughed up blood after playing football in 1957 while 
stationed at Carswell AFB.  This history was also noted in 
the separation examination report.  The Board notes that 
blood pressure readings noted in the service medical records 
were as follows: 130/70 on induction examination; 120/76 in 
November 1958; and 114/64 on separation examination.

Post-service medical evidence of record reflects that in 
early December 1989 the veteran was admitted to Falmouth 
Hospital with acute myocardial infarction and cardiac shock.  
The discharge summary notes that the veteran had a 
significant history for "question of hypertension," and 
that after stabilizing him and further testing, it was 
determined that he had severe coronary artery disease with 
anterior and inferior myocardial infarction suggesting either 
two vessel acute infusion or prior total occlusion.  The 
veteran was discharged to St. Elizabeth's hospital with 
diagnoses of massive myocardial infarction, ventricular 
fibrillation arrest, and cardiogenic shock.  

Records from St. Elizabeth's reflect that the veteran was 
taken for emergency cardiac catheterization shortly after 
arrival and ultimately underwent an emergency coronary artery 
bypass grafting times two.  He was discharged about ten days 
later with a diagnosis of coronary artery disease, status 
post acute myocardial infarction and subsequent cardiac 
arrest.  Records from Falmouth reflect that the veteran was 
seen there in February, March, and June 1990 for follow-up 
treatment and evaluation. 

In a November 1990 letter, Bruce F. Levy, M.D., a 
cardiologist, indicates that he saw the veteran in December 
1989 (apparently at Falmouth) when he presented with the 
massive myocardial infarction and prolonged cardiac arrest.  
He noted the follow-up evaluation, and that the veteran 
carried a diagnosis of coronary artery disease with a massive 
heart attack, prolonged cardiac arrest and successful 
emergent bypass surgery that preserved cardiac function.  Dr. 
Levy noted that the veteran's overall prognosis was 
uncertain, and that he was totally disabled for the six 
months following December 1989, and partially disabled since 
then.  

None of these records - the records from Falmouth, St. 
Elizabeth's, or the letter from Dr. Levy - mention the 
veteran's military service, or place the onset of heart 
disease at a time proximate thereto.

During a July 1993 hearing before a member of the Board at 
the RO, the veteran testified that he was hospitalized for 
about a week in 1957 while stationed at Carswell after 
experiencing pain in his chest while playing football (he 
noted that he was not touched).  He noted that he passed 
blood through his nose and throat for three to four days 
thereafter.  The veteran further testified that he 
subsequently presented at the hospital at Carswell three or 
four additional times with chest pain, and that he was 
hospitalized while stationed at Altus AFB in Oklahoma with 
ongoing chest pain, and while at Westover AFB when he had an 
attack of chest pain.  He noted that he was never told that 
he had a cardiac problem while in service.  

The veteran also testified that he was treated by a Dr. Giles 
at Newton-Wellesley Hospital in or around 1962 for chest 
pain, was diagnosed with hypertension and job-related stress, 
but that he was unable to gather records of this alleged 
treatment (the hospital essentially informed him that any 
such records were not retained, and the veteran noted that 
Dr. Giles had died).  He noted that he had also received 
treatment from a Dr. Bialow from Kenmore Hospital in Boston, 
Massachusetts in 1964 or 1965, for severe chest pain, but 
that he was unable to obtain records of that treatment.  The 
veteran noted the December 1989 heart attack and that he was 
told by a cardiologist at that time that the damage shown 
required some "event" that the veteran could not recall.  
The veteran indicated that the only "event" he could relate 
it to was the pain experienced in 1959.  

The veteran's current representative (who was not then his 
attorney) testified that he had been aware of the veteran's 
past complaints of pain, and that in December 1989 evaluation 
revealed old scar tissue which would seem to relate to these 
prior episodes that veteran attested to.  A friend of the 
veteran testified that she has known the veteran since 1987 
and witnessed the difficulties associated with his heart 
disease, to include the December 1989 attack.   

A VA cardiology examination was accomplished in November 
1995, the report of which documents the veteran's history of 
coronary artery disease, status post acute inferior 
myocardial infarction and anterior myocardial infarction with 
cardiac arrest in 1989, and the emergency coronary artery 
bypass grafting.  Further, the history of inservice chest 
pain, with no specific diagnoses, was noted.  The veteran 
also related a history of chest pain after service on three 
occasions, and that he was treated at Waltham Hospital in 
June 1961, at Kenmore Hospital in 1963 with a diagnosis of 
chronic obstructive pulmonary disease (COPD), and by Dr. 
Giles at Newton-Wellesley in 1964 with a diagnosis of COPD.  

During the examination, the veteran complained of chest pain 
while resting, shortness of breath with limited activity, and 
spells of lightheadedness.  Physical examination revealed a 
regular heart rate, with no murmur, rubs, or gallops, among 
other things.  The veteran's blood pressure was 114/82.  As a 
result of this examination, the veteran was diagnosed with 
coronary artery disease, status post myocardial infarction 
with cardiac arrest in 1989, status post emergent coronary 
artery bypass grafting in 1989.  

In March 1997, the RO received records from Newton-Wellesley 
Hospital (the RO had requested any records they might have 
from 1960 to the present) which indicated that the veteran 
was treated in 1957 for left foot and wrist injuries, in 1960 
for a cervical muscle strain, and in 1962 for back pain and a 
finger injury.  

In April 1997, the RO received records from the Waltham 
Hospital (the RO had requested any records they might have 
from 1961 to the present) which indicated that the veteran 
presented there in 1975 with right flank pain and was 
diagnosed with questionable abnormality in the middle 
caliceal group on the left and with fractured ribs in 1978.  
Examination of the heart in 1975 revealed a normal sinus 
rhythm and that it was not enlarged to percussion.  

A hearing before another member of the Board at the RO was 
conducted in October 1997.  During this hearing the veteran 
again presented testimony regarding the inservice incidents 
of chest pain, including while playing football at Carswell 
AFB and while stationed at Westover AFB, and noted subsequent 
inservice incidents of pain, shortness of breath, and 
numbness.  He also noted that he received treatment at Altus 
AFB for shortness of breath, weakness, and chest pain, and 
was diagnosed with pleurisy.  

The veteran further testified that within a year of 
separating from service, he was admitted to Kenmore Hospital 
by Dr. Bialow due to shortness of breath, chest pain, 
bilateral hand weakness, and hemorrhaging.  He noted that he 
was diagnosed with emphysema and stress.  He testified that 
he was seen by Dr. Giles eight months later due to chest 
pain, sweats, and hemorrhaging.  He pointed out that Dr. 
Giles was the first doctor to home in on his cardiac problem, 
and that he conducted an electrocardiogram study (EKG).  He 
stated that Dr. Giles told him that he was misdiagnosed as 
having emphysema, and that cardiac problems were commonly 
misdiagnosed as emphysema or hiatal hernias.  Finally, the 
veteran testified that he was first diagnosed with a cardiac 
disorder in December 1989.  

Toward the end of this hearing, the veteran remembered that 
he had had chest X-rays taken in connection with a physical 
examination at the United Food Corporation, and that these X-
rays were "positive."

Another VA examination was accomplished June 1998, the report 
of which initially indicates that the claims folder was 
available and reviewed extensively by the examiner.  The 
examiner noted that the veteran had given a history of having 
chest pain in service, and noted the alleged incidents 
(including while playing football, etc).  The examiner noted 
that the veteran's blood pressure was normal when he 
separated from service, and that a reference was made to 
treatment received at Westover AFB.  

The veteran's given history of post service treatment at 
Waltham Hospital, Kenmore Hospital, and by Dr. Giles at 
Newton-Wellesley Hospital was also noted, in addition to the 
December 1989 myocardial infarction.  The examiner noted that 
since the December 1989 attack, the veteran has undergone 
rehabilitation and has seemed to have done well.  The 
examiner noted that the only post-service hospital records 
available were those from St. Elizabeth's and Falmouth, in 
addition to the records from Waltham which indicated that the 
veteran was hospitalized for a presumed right kidney stone.  
A family history of heart disease was noted.  

Physical examination revealed that the veteran's heart was 
not enlarged, that there were no murmurs, and that his heart 
rate was regular.  The veteran was diagnosed with 
arteriosclerotic heart disease, status post coronary artery 
bypass graft.  The examiner commented that while it was clear 
that the veteran's heart disease is arteriosclerotic in 
nature, the nature of the heart disease experienced in 
service was not clear, although symptoms were not suggestive 
of arteriosclerotic coronary artery disease.  Therefore, the 
examiner was of the opinion that the veteran's current heart 
disease was not a continuation of disease experienced during 
service.  The examiner pointed out that arteriosclerotic 
heart disease was extremely uncommon for men of the veteran's 
age (his age when he was in service), and that bleeding from 
the mouth or hemoptysis was not typical of coronary artery 
disease. 





Analysis

With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
that the veteran currently suffers from heart disease.  As a 
result of the most recent VA cardiology examination, dated in 
June 1998, the veteran was diagnosed with arteriosclerotic 
heart disease, status post coronary artery bypass graft.  
Records dated prior to June 1998, further discussed below, 
reflect that the veteran suffered an acute myocardial 
infarction with subsequent cardiac arrest in December 1989, 
and underwent a coronary artery bypass grafting times two.

Regarding the second requirement of Caluza, it is noted that 
the veteran's service medical records do not reflect that he 
was ever treated for or diagnosed with heart disease while in 
service.  However, the Board finds that, for the purpose of a 
well-grounded analysis, the inservice complaints of chest 
pain are sufficient to meet the second requirement under 
Caluza - specifically, the incurrence of an "injury" in 
service.

However, the medical evidence of record does not suggest that 
the veteran's heart disease is related in any way to his 
period of active service, to include his documented 
complaints of chest pain.  Specifically, none of the above 
discussed evidence medically demonstrates that the veteran's 
currently diagnosed heart disease is related to his active 
duty service, to include the documented treatment for chest 
pain.  In fact, the most recent VA examination report 
specifically does not support such a proposition.  As such, 
the third Caluza requirement - a medical nexus between the 
inservice injury or disease and the current disability - is 
not met in this case.

The Board notes that attempts were made to locate the alleged 
treatment received by the veteran in service and just 
subsequent to service.  With respect to inservice treatment 
records, the Board notes that records of the veteran's 
alleged hospitalization subsequent to playing football in 
1957 at Carswell AFB could not be located, in all probability 
because they do not exist.  Copies of records from Carswell 
AFB were forwarded to the RO from the National Personnel 
Records Center in St. Louis, Missouri (NPRC) in November 
1995; however these records pertained to an admission due to 
a gunshot wound sustained in January 1957.  Any additional 
medical records from Westover or Altus AFB also could not be 
located.

The veteran's testimony that he was hospitalized for a week 
in 1957 after playing football is simply not supported by the 
contemporaneous evidence, specifically the service medical 
records which indicated that he presented on one occasion (in 
October 1957, on an outpatient basis) complaining of pain and 
coughing up blood and that examination at the time was 
essentially negative.  Further, while the veteran's medical 
history, to include treatment for a gunshot wound, was listed 
in the separation examination report, no mention of this 
other alleged admission was noted.  In any event, records of 
this or other alleged periods of hospitalization in service 
would be of dubious relevance, given that, according to his 
separation examination, the veteran was not diagnosed with a 
heart disorder during service (likewise, the veteran does not 
allege that he was diagnosed with a heart disorder during 
service).

Further, the RO, upon the Board's request, attempted to 
gather records of the veteran's alleged post-service 
treatment for chest pain and the like, to no avail.  As 
reflected above, evidence from Newton-Wellesley and Waltham 
hospitals was associated with the record; however, these 
records do not indicate that the veteran was treated for or 
diagnosed with heart disease, to include hypertension, or 
even chest pain, as was alleged.  Further, the veteran did 
not respond to a June 1998 RO letter requesting that he 
provide details (dates, etc.) regarding the examination 
conducted at the United Food Corporation.  

In sum, the veteran has presented no medical evidence 
suggesting that his heart disease is related in any way to 
his period of active service, to include his documented 
complaints of chest pain, or that he was diagnosed with such 
a disease within a year of his separation from service.  The 
veteran has made assertions to the effect that his heart 
disease had its onset in service and is related to the 
complaints of chest pain made during service; however, as 
noted above, his statements are of no probative value without 
supporting medical evidence.  Espiritu. 

In view of the above, the Board concludes that the veteran 
has not submitted evidence of a well-grounded claim of 
entitlement to service connection for a heart disorder.  As 
such, while the duty to assist was invoked in earlier Board 
remands to further develop the veteran's claim, the VA does 
not have a statutory duty to further assist the claimant in 
developing this claim under 38 U.S.C.A. § 5107.  


II. Propriety of the initial evaluation of 20 percent 
assigned for the service-connected residuals of a gunshot 
wound of the left knee.

The veteran and his representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for the residuals of a gunshot 
wound of the left knee is warranted.  The Board finds that 
the veteran has submitted evidence that is sufficient to 
justify a belief that this claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1999) and Murphy.  With respect 
to this claim, all relevant evidence has been fully developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied.  Id.  

A review of the record reflects that service connection was 
established for the residuals of a gunshot wound of the left 
knee by the RO in the currently appealed decision dated in 
July 1992.  This decision was based on a review of the 
veteran's service medical records which reflect that in 
January 1957 he accidentally shot himself in the left knee 
(through the years the veteran has given different versions 
of this event), was hospitalized where the wound was cleaned 
and dressed, and received therapy through February 1957.  
While there was effusion in the left knee, there was full 
range of motion and no sensory loss.  Within a few days of 
hospital admission he was able to ambulate with no 
difficulty.  The service medical records reflect that the 
bullet remained in the knee and did not cause a fracture.  
There is no indication of damage to any of the muscle groups.  

Ultimately, in a December 1998 action by the RO, a 20 percent 
evaluation was assigned for this disability, effective 
September 18, 1991, the day the original claim was received.  
See 38 C.F.R. § 3.400 (1999).  This determination was based 
on evidence which will be discussed below.  

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  The Court has also indicated that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. App. 
35 at 38 (1993) stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.  

With respect to this claim, the relevant evidence of record 
consists of VA examination reports and the veteran's 
testimony given during the Travel Board hearings.  During the 
July 1993 hearing, the veteran testified that the bullet 
remained in his left knee and was driven into the patella to 
allow bone to encase it.  He related that he is unable to 
lock the knee, that it aches prior to rain and snow storms, 
that it was unstable, constantly painful, and limited in 
extension motion.  He also indicated that the knee does not 
swell.

A VA orthopedic examination was accomplished in November 
1995, the report of which notes the history of the gunshot 
wound to the left knee in 1957.  During this examination, the 
veteran indicated that he has had difficulty ambulating up 
and down stairs the past few years, and that he has a 
sensation of pressure and pain at the medial aspect of the 
left femur and the knee radiating down toward the ankle.  
Further, he related that he was unable to fully extend the 
knee but could bend it fairly well, and that it occasionally 
gives out on him.  He noted that he was unable to run.  

Physical examination revealed that the veteran walked without 
a limp and was able to extend the left knee fully when he 
stood.  The examiner noted that when the veteran was 
recumbent, he was unable to extend the knee past 15 degrees 
of flexion, and that flexion beyond that point was full.  
There was crepitus on motion located at the patella and some 
pain on ballottement of the patella and some tenderness at 
the distal lateral pole.  The circumference of both knees was 
equal.  A very small entry scar was noted as well as several 
1/2 to 1 inch scars on the sides of the knee where attempts 
were apparently made to remove the bullet.  No residual 
muscle damage was noted.  As a result of this examination, 
the veteran was diagnosed with a gunshot wound of the left 
knee with questionable retained foreign body and questionable 
chondromalacia of the patella.  

X-rays taken a few days after this examination revealed a 
bullet fragment at the medial femoral condyle and a track 
leading away from the fragment anteromedially almost to the 
surface of the lower end of the femur anterior.  A small 
radiopaque fragment was also noted superolateral to the 
patella and the soft tissues.  X-rays also revealed normal 
knee joint space and articular margins.  

During the October 1997 hearing, the veteran testified that 
left knee pain becomes severe when the weather changes, that 
he is sometimes prescribed medication for the pain, and that 
he occasionally wears a brace.  He stated that his knee 
swells occasionally, that he is unable to climb stairs, and 
that he can not lock the knee.  

A VA orthopedic examination was accomplished in June 1998, 
the report of which again notes the veteran's history of 
accidentally being shot in 1957.  During the examination, the 
veteran related that he was having increasing difficulty with 
the left knee, to include joint pain in cold, damp weather.  

Physical examination revealed a normal gait and posture and a 
.5 x 1 centimeter, nontender oval skin defect over the medial 
femoral condyle of the left knee which the veteran described 
as the entrance wound.  There were no bony deformities, 
muscle impairment, or tenderness of the knee, and there was 
no tenderness to palpation of the left lateral or medial 
joint line.  There was tenderness on patella compression.  
Left knee flexion was limited to 100 degrees due to pain, and 
extension was 0 degrees.  There was no lateral or 
anteroposterior instability nor was there varus or valgus 
angulation.  As a result of this examination, the veteran was 
diagnosed with, among other things, gunshot injury to the 
left knee in 1957 and left knee pain with limitation of 
motion.  X-rays taken just subsequent to this examination 
revealed no changes relative to the X-ray findings made in 
1995.  

Essentially, it is maintained that a disability evaluation 
higher than that initially assigned following the grant of 
service connection for the residuals of a gunshot wound of 
the left knee is warranted.  It is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (1999). 

The Board notes that currently the veteran's service 
connected residuals of a gunshot wound of the left knee is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (1999) by analogy (see 
38 C.F.R. § 4.20 (1999)), which contemplates malunion of the 
femur with moderate knee disability; a 30 percent evaluation 
is provided for marked disability.  

This disability could also be rated under the diagnostic 
codes pertaining to limitation of motion, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (1999).  In order to be eligible 
for a 20 percent disability rating under Diagnostic Code 5260 
or Diagnostic Code 5261, the veteran's left knee flexion 
would have to be limited to 30 degrees or extension limited 
to 15 degrees, respectively; a 30 percent rating under these 
codes is provided when knee flexion is limited to 15 degrees 
or extension is limited to 20 degrees.

In this regard, the Board points out that the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities when evaluating 
increased rating claims for orthopedic disabilities.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are only 
to be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1998).

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
increased disability evaluation for the service-connected 
residuals of the gunshot wound of the left knee.  The 
evidence does not demonstrate that the residuals of a gunshot 
wound are to the extent that the left knee is markedly 
disabled.  As noted, the veteran has complained of knee pain, 
increased with weather changes, as well as instability, and 
has noted that he has difficulty climbing stairs.  These 
complaints, combined with objective findings including a 
normal gait, no tenderness to palpation (other than on 
patella compression), no bony deformities, no instability, 
slight limitation of motion due to pain, and crepitus on 
motion, demonstrate to the Board that the left knee is no 
more than moderately disabling; and, as X-rays show some 
involvement of the femur, this service-connected disability 
is appropriately rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (1999) by analogy. 

The Board considered higher evaluations under the limitation 
of motion codes noted above; however, none of the range of 
motion studies conducted would result in ratings higher than 
20 percent under these codes.  It is pointed out that a 20 
percent evaluation may have been warranted under Diagnostic 
Code 5261 based on extension motion found in November 1995, 
although the veteran was able to fully extend the knee when 
walking during that examination.  Further, flexion motion was 
most recently found to be limited to 100 degrees due to pain, 
so even when considering the dictates of DeLuca, a 
compensable evaluation under Diagnostic Code 5260 would not 
be warranted. 

The Board points out that as instability of the left knee is 
not currently demonstrated, an evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999) is not for 
consideration.  

Finally, the Board notes that a higher evaluation was 
considered under 38 C.F.R. § 4.73, Diagnostic Code 5311 
(1999), for an injury to the Group XI muscles.  However, the 
evidence clearly shows that the gunshot wound to the left 
knee was not a through and through or deep penetrating wound, 
and that it did not result in a shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular binding and scarring, as would be necessary for 
a 30 percent evaluation under this code.  See also 38 C.F.R. 
§ 4.56 (d)(4) (1999).  In fact there is no indication in the 
record of residual muscle impairment attributable to this 
wound.

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
residuals of a gunshot wound of the left knee is no more than 
20 percent disabling under the applicable regulation.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 20 
percent rating has been in effect since the effective date of 
service connection for the residuals of a gunshot wound of 
the left knee and at no time has it been medically 
demonstrated that this disorder has warranted any rating 
other than 20 percent.




ORDER

Entitlement to service connection for heart disease is denied 
as not well-grounded. 

An increased initial evaluation for the residuals of a 
gunshot wound of the left knee is denied.


			
	ROBERT E. SULLIVAN	D. C. SPICKLER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

